Title: Arthur Lee to Benjamin Franklin and John Adams, 10 February 1779
From: Lee, Arthur
To: Franklin, Benjamin,Adams, John


     
      Gentlemen
      Chaillot Feb. 10th 1779
     
     I perceive by the letter you have sent me that Mr. Deane’s claim is ascertaind by marks, and therefore have signd the letter. But I think enquiry shoud be made after those goods which were bought with the public Money in Holland, and which those now given up were supposd to be.
     I am unwilling to sign the Letter to Capn. Jones, because it does not contain the whole of the facts on that Subject, and gives an opinion which in my humble judgment belongs to Congress only to give after an examination into the whole of that officers conduct.
     I have proposd to Capn. Jones that we shoud certify upon His commission, that it is still in force and he remains in the american Service. This as I conceive will relieve us from what may be hereafter embarrassing the entering into a question which will probably come before a proper Court of enquiry; and at the same time will silence those who report he is dismissd from the american Service.
     I have to complain to you, that I have receivd a very indecent Letter from Dr. Bancroft telling me of my having made “By letter a direct and personal opposition to his appointment”—and demanding to have a Copy of my letter to you, “that he may judge whether my particular opposition to him arises from a regard for the public Good, or from personal Enmity.” That the A communication of the dissent of any particular Commissioner to the person affected by it, cannot but have the effect of exposing that Commissioner to the abuse and malevolence of that Individual, you must be sensible; and that such communications must put an end to all confidence among the Commissioners, and make it impossible to carry on the business of the public.
     I have the honor to be Gentlemen your Mo. obt. Hble. Sert.
     
      Arthur Lee
     
    